Citation Nr: 9908883	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-45 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991) and 38 C.F.R. § 3.22(a) (1998) (§ 1318 benefits).


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1969.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the appellant's claims for 
service connection for the cause of the veteran's death and 
§ 1318 benefits.


REMAND

The appellant, who, according to the record, is the veteran's 
surviving spouse, contends that the death of the veteran 
should be service-connected and that she is also entitled to 
§ 1318 benefits.  After a review of the evidentiary record, 
the Board finds that additional development is necessary.

According to his certificate of death, the veteran died on 
November [redacted], 1995, of sepsis associated with a ischemic 
bowel disease while being an inpatient at the Birmingham, Alabama, 
VA Hospital, an autopsy of his body was performed and its 
results were still pending as of November 30, 1995.  At the 
time of his death, the veteran was service-connected for 
schizophrenia.  Unfortunately, the record shows that the RO 
denied the claims hereby on appeal without having secured and 
considered the medical records reflecting the veteran's last 
hospitalization and the autopsy report.

It is the Board's opinion that copies of the above medical 
evidence need to be secured, as that evidence certainly seems 
to be pertinent to the claims hereby on appeal.  With regard 
to the need to secure copies of the VA medical records, the 
Board notes that, in Bell v. Derwinski, 2 Vet. App. 611, at 
613 (1992), the United States Court of Veterans Appeals (the 
Court, nowadays known as the United States Court of Appeals 
for Veterans Claims) held that missing VA medical records 
that could be determinative of a claim should be secured on 
remand.

In view of the above, the Board is of the opinion that the 
present matters must be returned to the RO to request the 
additional evidence referred to above, in order to ensure 
that all relevant medical records are obtained for 
consideration by both the RO and the Board.  In this regard, 
it is noted that the Court has held that the duty to assist 
veterans in the development of facts pertinent to their 
claims under 38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. 
§ 3.103(a) (1998) requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  This requirement is not optional, nor 
discretionary. Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).  Accordingly, the appealed claims are REMANDED for 
the following:

1.  The RO should inform the appellant, 
in writing, that she is free to furnish 
any additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should then secure a copy of 
the report of the autopsy of the 
veteran's body and copies of the medical 
records reflecting the veteran's last VA 
hospitalization.  This evidence should be 
associated with the claims folders.

3.  Once the RO is satisfied that the 
action and development requested in this 
remand have been fully accomplished, the 
RO should re-adjudicate both issues on 
appeal, especially with regard to the 
additional evidence that was obtained.

If, upon re-adjudication of the appealed issues, either one 
of the benefits sought on appeal remains denied, a 
Supplemental Statement of the Case should be provided to the 
appellant, with an appropriate period to respond, and the 
claims folders should thereafter be returned to the Board for 
further appellate consideration.

The appellant hereby is advised that the purpose of this 
REMAND is to further develop the evidentiary record and to 
afford her due process of law and that, consequently, no 
action is required of her unless and until she receives 
further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Additionally, the RO 
hereby is requested to afford expeditious treatment to the 
claims hereby being remanded, as the law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 1991) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
